Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/23/2020 has been entered. Claims 1-15 and 17-21 is newly added. Claims 1-15 and 17-21 remain pending in the application. 
Response to Arguments
Applicant argues that the Yoshimura does not disclose a pre adjustment of the valve (4) as a function of one parameter outside the actuator (2). The examiner respectfully disagrees, valve (4) is adjusted as a function of parameter (lever position) of lever 6 which is outside actuator (2). Similarly Yoshimura uses load pressure (PL1) (see Fig3) as another parameter to adjust displacement of pump (1a) using oblique plate drive mechanism (10) (see Fig 1). Displacement of the pump (1) in turn affects the speed with which actuator (2) is moved thereby forcing the user to actuate the lever (6) to adjust position of valve (4) as such load pressure affects position of the valve. In that regards, it can be said valve 4 is adjusted as a function of parameter (lever position and/or load pressure. see Fig 3) which are outside the actuator (2).  Applicant argues regarding claim 4 that the load pressure is not outside the hydraulic cylinder (2) since it is the load pressure of the cylinder (2). The examiner respectfully points out that the particular load pressure (PL), is the pressure generated outside shuttle (14) (see Fig 1). Even if the load pressure is the load requirement of cylinder (2), since that load pressure is gathered by the shuttle valve (14) outside the cylinder (2), the prior art meets the claimed invention. The examiner suggests to further narrow the claimed invention to overcome the prior art of record.  Applicant argues that the prior art does not disclose the claimed invention as currently amended. The examiner respectfully disagrees. The amended limitations are treated by the prior art of record as substantially shown below. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 6,170,262 B1) hereinafter Yoshi.
Regarding Claim 1 Yoshi teaches (Fig 1a and 8) A method for controlling a hydraulic actuator (2) of a system by means of a valve (4) having a valve element (spool), wherein the valve element is controlled by an input device (6); wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (2), wherein a start position of the valve element (4) is pre-adjusted as a function of at least one parameter (lever position or load pressure PL) outside the hydraulic actuator (2) (Fig 1a) before the command for moving the valve element is given by the input device (6) (valve 4 is pre adjusted to be center block position as shown in Fig 1a before any signal is supplied from lever 6) (see Fig 1a).
Regarding Claim 2 Yoshi teaches (Fig 1a and 8) the valve (4) is a spool valve and the valve  element is a spool, wherein the spool is shifted in the spool valve (Col. 6, lns.11-20).
Regarding Claims 3 and 11 Yoshi teaches (Fig 1a and 8) the valve (4) element is driven hydraulically (Fig 1).
Regarding Claims 4 and 12-13 Yoshi teaches (Fig 1a and 8) at least one parameter is a load dependent parameter as sensed by load pressure sensor (15, 16) (Fig 1, See also response to arguments section).
Regarding Claims 5 and 14-16 Yoshi teaches (Fig 1a and 8) the parameter is a pressure (load pressure as sensed by senor (16) in another hydraulic actuator (3) of the system (Fig 1-3).
Regarding Claims 6 and 17-20 Yoshi teaches (Fig 1a and 8) the start position (start position of the valve) is obtained by at least a look-up table (see for instance Fig 4, the operating lever stroke St 
Regarding Claim 7 Yoshi teaches (Fig 1a and 8) wherein a resolution of the input device is scaled to a distance between the start position and an end position of the valve element (ranging from left, middle and right positions of the valve).
Regarding Claim 8 Yoshi teaches (Fig 1a and 8) at least one parameter (load pressure) is a parameter dependent on a geometry of the system (its related to geometry of the piston that forms the cylinder chambers because one chamber is head end chamber and the other is road end chamber with different surface areas).
Regarding Claim 21 Yoshi teaches (Fig 1a and 8) A method for controlling a hydraulic actuator (2) of a system by means of a valve (4) having a valve element (spool), wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (2), wherein a start position of the valve element (4) is pre-adjusted as a function of at least one parameter (lever position and/or load pressure PL) outside the hydraulic actuator (2) (Fig 1a) before the command for moving the valve element is given by the input device (6) (valve 4 is pre adjusted to be center block position as shown in Fig 1a before any signal is supplied from lever 6) (see Fig 1a) wherein the at least one parameter is a pressure (load pressure as sensed by senor (16) in another hydraulic actuator (3) of the system (Fig 1-3)).
Claims 1-4, 6, 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamada et al. (US 6,308,516 B1) hereinafter Kama.
Regarding Claim 1 Kama teaches (Fig 1) a method for controlling a hydraulic actuator (3) of a system by means of a valve (5) having a valve element (spool), wherein the valve element is controlled by an input device (7) wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (4), wherein a start position of the valve (4)  element is pre-adjusted as a function of at least one parameter (lever position) outside the hydraulic actuator (4) (Fig 1) before the command for moving the valve element is given by the input device (7) (valve 5 is pre adjusted to be center flow block position as shown in Fig 1 before any signal is supplied from lever 7) (see Fig 1).
Regarding Claim 2 Kama teaches (Fig 1) the valve (5) is a spool valve and the valve element is a spool, wherein the spool is shifted in the spool valve (Fig 1).
Regarding Claims 3 and 11 Kama teaches (Fig 1) the valve (5) element is driven hydraulically (Fig 1).
Regarding Claims 4 and 12-13 Kama teaches (Fig 1) at least one parameter is a load dependent parameter as sensed by load pressure sensor (12, 13) (Fig 1).
Regarding Claim 10 Kama teaches (Fig 1) the system comprises a crane and the actuator (4)  is capable of being a slewing motor of the crane.
Regarding Claims 6 and 17-20 Kama teaches (Fig 1) the start position (start position of the valve) is obtained by at least a look-up table (51a, 51b), wherein the look-up table (graph of Fig 15c) shows a relation between the parameter and the start position (note also that the claim doesn’t tie the lookup table to the method).
Claims 1-3, 6, 9, 11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobo et al. (US 6,305, 162 B1) hereinafter Cobo.
Regarding Claim 1 Cobo teaches (Fig 1) a method for controlling a hydraulic actuator (44) of a system by means of a valve (122) having a valve element (spool), wherein the valve element is controlled by an input device (20,22); wherein a position of the valve element (spool) determines a pressure supplied to the hydraulic actuator (44), wherein a start position of the valve element  (left, middle and right positions as spool moves)  is pre-adjusted as a function of at least one parameter (lever position) outside the hydraulic actuator (4) (Fig 1a) before the command for moving the valve element is given by the input device (20,22) (valve 122 is pre adjusted to be center flow block position as shown in Fig 1 before any signal is supplied to the solenoids) (see Fig 1).
Regarding Claim 2 Cobo teaches (Fig 1) the valve (122) is a spool valve and the valve element is a spool, wherein the spool is shifted in the spool valve (Fig 1).
Regarding Claims 3 and 11 Cobo teaches (Fig 1) the valve element is driven elecetrically (Fig 1).
Regarding Claim 9 Cobo teaches (Fig 1) a position of at least one other actuator (44) in the system is measured (col.3, ln. 34-35).
Regarding Claims 6 and 17-20 Cobo teaches (Fig 1) the start position (start position of the valve) is obtained by at least a look-up table (Graph of Fig 4), wherein the look-up table (graph of Fig 4) shows a relation between the parameter (joystick position) and the start position (valve position as indicated via valve command as seen in Fig 4) (note also that the claim doesn’t tie the lookup table to the method).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745